FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        March 26, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
HEATHER DAVIS,

             Plaintiff - Appellant,

v.                                                         No. 13-1181
                                              (D.C. No. 1:09-CV-02768-REB-MJW)
DIANE S. KING,                                              (D. Colo.)

             Interested Party - Appellee,

and

KUTAK ROCK, LLP,

             Defendant.


                            ORDER AND JUDGMENT*


Before HARTZ, McKAY, and BACHARACH, Circuit Judges.



      Heather Davis, a lawyer representing herself, appeals from district court orders

granting her former counsel Diane S. King’s motion to enforce an attorney’s lien and


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
granting an award of attorney’s fees and costs. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

      Ms. Davis was formerly employed by the law firm of Kutak Rock, LLP.

Ms. King represented Ms. Davis when she filed charges of sex discrimination and

retaliation by Kutak Rock with the Equal Employment Opportunity Commission

(EEOC), which issued her a notice of right to sue. Subsequently, Ms. Davis hired

different counsel and sued Kutak Rock under Title VII of the Civil Rights Act of

1964, asserting these same employment claims and several state-law claims.

Ms. King filed in the lawsuit a notice of attorney’s lien under Colo. Rev. Stat.

§ 12-5-119, contending that she had represented Ms. Davis concerning her Title VII

claims that were the subject of the lawsuit, and that Ms. Davis owed her attorney’s

fees under their fee agreement. Ms. Davis and Kutak Rock settled the lawsuit and

filed a stipulated motion to dismiss. The district court dismissed, ordering that the

amount asserted in Ms. King’s notice of lien be deposited in the court registry.

Thereafter, Ms. King moved to enforce her attorney’s lien.

      The district court granted her motion, first finding that although Ms. King did

not personally appear in the case, her attorney’s lien was based on work she did for

the lawsuit, because filing and exhausting an EEOC charge is jurisdictionally

required before a Title VII lawsuit may be filed. Thus, the court determined that

Ms. King either obtained or assisted in obtaining relief for Ms. Davis and therefore


                                          -2-
Ms. King had a valid attorney’s lien under § 12-5-119. Further, the court found that

it had supplemental jurisdiction under 28 U.S.C. § 1367 to adjudicate the attorney’s

lien because Ms. King’s representation of Ms. Davis before the EEOC amounted

to work done in the lawsuit. Lastly, the court found that Ms. King’s motion to

enforce the attorney’s lien was timely under the six-year limitations period of

Colo. Rev. Stat. § 13-80-103.5(1)(a). Recognizing, however, that the record was not

sufficient to determine a reasonable amount of attorney’s fees, the court directed

Ms. King to file a motion seeking a specific amount of reasonable attorney’s fees and

afforded Ms. Davis an opportunity to file a response.

          Ms. King moved for attorney’s fees and costs in the amount of $17,998.95, and

Ms. Davis responded. First, the district court decided that Ms. King’s hourly rate of

$300 was reasonable. Then the court considered whether the hours she billed were

reasonable and tied to Ms. Davis’ ability to obtain relief in the lawsuit. Given that

some of the hours were tied to Kutak Rock’s allegation that Ms. Davis engaged in

unethical conduct and that the ethics issues were partially separate from the EEOC

issues,

          the court [was] left to find a way to award reasonable attorney fees
          reasonably tied to the investigation and filing of EEOC charges on
          behalf of Ms. Davis, and other work concatenated to the EEOC
          proceedings. Such an award per force must exclude work done by
          Ms. King related to Ms. Davis’s attorney ethics proceedings or potential
          proceedings, but not related directly to proceedings before the EEOC.
          Given the record in this case – and is often the case – it is not possible
          to make that division with surgical precision.



                                             -3-
Aplt. App. at 135. The court concluded that a minimum of 80% of Ms. King’s hours

were tied to the investigation and filing of the EEOC charges. Applying a 20%

reduction, the court awarded Ms. King $14,414.

                                      ANALYSIS

                               Supplemental Jurisdiction

      Ms. Davis argues that the district court lacked supplemental jurisdiction to rule

on Ms. King’s motion to enforce because she sought “fees . . . for nothing related to

the underlying litigation, but for other matters unrelated to the litigation.” Aplt. Br.

at 11. Additionally, Ms. Davis asserts that Ms. King’s work was not integral to the

lawsuit.1

      We review the district court’s decision to exercise supplemental jurisdiction

for an abuse of discretion. See Thatcher Enters. v. Cache Cnty. Corp., 902 F.2d
1472, 1478 (10th Cir. 1990) (reviewing district court’s decision to dismiss

supplemental claims for abuse of discretion). “Under the abuse of discretion

standard, a trial court’s decision will not be disturbed unless the appellate court has a

definite and firm conviction that the [district] court made a clear error of judgment or

exceeded the bounds of permissible choice in the circumstances.” McEwen v. City of



1
       Without more, Ms. Davis asserts that the parties should have had an
opportunity to litigate whether any part of Ms. King’s fee request was precluded by
her negligence and/or breach of duties. We conclude the issue is so undeveloped as
to be waived. See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998)
(“Arguments inadequately briefed in the opening brief are waived.”).


                                          -4-
Norman, Okla., 926 F.2d 1539, 1553-54 (10th Cir. 1991) (internal quotation marks

omitted).

       “[F]ederal courts have no jurisdiction without statutory authorization.” Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). Supplemental

jurisdiction is allowed by 28 U.S.C. § 1367. Section 1367(a) provides that: “in any

civil action of which the district courts have original jurisdiction, the district courts

shall have supplemental jurisdiction over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.”

       “Section 1367 does not speak to fee disputes.” Exact Software N. Am., Inc. v.

DeMoisey, 718 F.3d 535, 543 (6th Cir. 2013). Nonetheless, we have held that

“[d]etermining the legal fees a party to a lawsuit properly before the court owes its

attorney, with respect to the work done in the suit being litigated, easily fits the

concept of [supplemental] jurisdiction.” Jenkins v. Weinshienk, 670 F.2d 915, 918

(10th Cir. 1982) (emphasis omitted); see also Kalyawongsa v. Moffett, 105 F.3d 283,

287-88 (6th Cir. 1997) (“[A]lthough attorneys’ fee arrangements are contracts under

state law, the federal court’s interest in fully and fairly resolving the controversies

before it requires courts to exercise supplemental jurisdiction over fee disputes that

are related to the main action.”). An attorney need not personally litigate before the

court to recover attorney’s fees, so long as the claim derives from work done by the




                                           -5-
attorney in the lawsuit being litigated. See Garrick v. Weaver, 888 F.2d 687, 690

(10th Cir. 1989).

      It is indisputable that the EEOC’s notice of right to sue was a jurisdictional

prerequisite and an integral part of the lawsuit. See Shikles v. Sprint/United Mgmt.

Co., 426 F.3d 1304, 1317 (10th Cir. 2005). The lien had a direct connection to the

lawsuit. We therefore conclude that the district court did not abuse its discretion in

exercising supplemental jurisdiction over Ms. King’s related attorney’s-lien claim.

                                 Statute of Limitations

      Next, Ms. Davis argues that Ms. King’s motion to enforce the lien was

time-barred because the three-year statute of limitations, Colo. Rev. Stat.

§ 13-80-101(1)(a), rather than the six-year statute of limitations, id.

§ 13-80-103.5(1)(a), applies to Ms. King’s attorney’s lien. Ms. Davis maintains that

Ms. King should receive only an award of quantum meruit2 fees because no evidence

establishes a contract between her and Ms. King. Thus, she contends that the motion

to enforce was untimely because it was filed in April 2011 for fees incurred before

April 2008.

      Section 12-5-119 does not contain a statute of limitations for enforcing an

attorney’s lien. See In re Marriage of Mitchell, 55 P.3d 183, 186 (Colo. App. 2002)

(declining to decide what statute of limitations applies). Section 13-80-101(1)(a)
2
       “[Q]uantum meruit is an equitable theory of recovery that exists independent
of any contract.” Melat, Pressman & Higbie, L.L.P. v. Hannon Law Firm, L.L.C.,
287 P.3d 842, 849 (Colo. 2012).


                                          -6-
establishes a three-year limitations period for “[a]ll contract actions . . . except as

otherwise provided in section 13-80-103.5”; whereas § 13-80-103.5(1)(a) establishes

a six-year limitations period for “[a]ll actions to recover a liquidated debt or an

unliquidated determinable amount of money due . . . .” “Section 13-80-103.5 applies

only when there is a contract between the parties.” Pound v. Fletter, 39 P.3d 1241,

1243 (Colo. App. 2001).

       Contrary to Ms. Davis’ assertion, there was a contract between her and

Ms. King. Attached to the notice of lien, was a letter setting out the fee agreement

between Ms. Davis and Ms. King.3 Under their agreement, Ms. King would charge

Ms. Davis by the hour for work performed on her claims against Kutak Rock. An

attached fee schedule indicated that Ms. King charged $300 per hour for her work.

Also, the letter requested a $1,000 retainer. Nothing in the record before us indicates

that Ms. Davis ever objected to the letter. She paid the retainer. Apparently, she and

Ms. King proceeded as client and attorney for about a year, with Ms. Davis accepting

Ms. King’s legal services and receiving her bills. The bills showed an hourly rate

and time, and Ms. Davis made some payments on the bills.

       Establishing a contract does not end the analysis; we also must consider

whether Ms. King has a “liquidated debt” or “an unliquidated determinable amount
3
      We recognize that there is no evidence of a signed fee agreement. But, in
Colorado, one is not required. See Colo. RPC § 1.5(2)(b) (“When the lawyer has not
regularly represented the client, the basis or rate of the fee and expenses shall be
communicated to the client, in writing, before or within a reasonable time after
commencing the representation.”).


                                           -7-
of money due.” Colo. Rev. Stat. § 13-80-103.5(1)(a). Although the statute does not

define these terms, the Colorado Court of Appeals has held that typically a debt is

“liquid” if the amount due can be determined by computation. Rotenberg v.

Richards, 899 P.2d 365, 367 (Colo. App. 1995) (deciding that attorney’s “claim

based upon [client’s] express agreement to pay him at the rate of $100 per hour is a

claim of the nature described in § 13-80-103.5”). That is so here, where the letter

sent by Ms. King to Ms. Davis sets forth the method to determine the amount due by

multiplying the hours worked by the hourly rate. See id. at 368. Thus, Ms. Davis’

agreement to pay Ms. King $300 per hour for the work she would perform falls under

§ 13-80-103.5. We therefore conclude that the six-year statute of limitations applies,

and the lien is not time-barred.

                  Ms. King’s Assistance in Obtaining the Settlement

      Ms. Davis asserts that Ms. King did not prove that she assisted in obtaining the

settlement between Ms. Davis and Kutak Rock. Ms. Davis disputes the district

court’s finding that the filing of the EEOC charges alone was sufficient to meet the

assistance requirement; rather, she contends that the court should have taken the

further step to determine whether Ms. King actually assisted in obtaining the

settlement and whether the fees requested by Ms. King were incurred to assist in

obtaining the settlement.

      Under Colorado law, Ms. King had a lien for fees Ms. Davis owed her on any

judgment she assisted in obtaining “in whole or in part.” Colo. Rev. Stat.


                                         -8-
§ 12-5-119; see also N. Valley Bank v. McGloin, Davenport, Severson & Snow, Prof’l

Corp., 251 P.3d 1250, 1253 (Colo. App. 2010). Section 12-5-119 itself does not

require that Ms. King personally appear in the lawsuit in order to enforce an

attorney’s lien. Nor was there a requirement that she actually participate in the

settlement. See Cope v. Woznicki, 140 P.3d 239, 241 (Colo. App. 2006) (deciding

attorneys’ lien attached to settlement proceeds where lien arose from attorneys’ work

done before they withdrew, even though they did not negotiate settlement). Ms. King

bore only the burden to prove that she came within § 12-5-119. See In re Marriage

of Mitchell, 55 P.3d at 185. Because exhausting the EEOC charges was

jurisdictionally required before Ms. Davis could file a Title VII lawsuit, such

exhaustion in and of itself showed assistance by Ms. King.

      Under the circumstances presented here, Ms. King met her burden. We cannot

say that the district court abused its discretion in enforcing the attorney’s lien. See

MCI Constructors, Inc. v. Dist. Ct. of Pueblo Cnty., 799 P.2d 40, 45 (Colo. 1990)

(reviewing order enforcing attorney’s lien for abuse of discretion).

                          Discovery and Evidentiary Hearing

      Ms. Davis faults the district court for failing to allow discovery or to hold an

evidentiary hearing. If granted an evidentiary hearing, she maintains that she would

have been able to present evidence showing that Ms. King’s conduct impeded her

ability to settle. Moreover, according to Ms. Davis, denial of a hearing denied her




                                          -9-
due process rights because Ms. King presented evidence in a reply brief that she was

not allowed to rebut.

      In her response to the motion to enforce the attorney’s lien, Ms. Davis

requested leave to file a counterclaim and affirmative defenses and to conduct

discovery. In her response to Ms. King’s motion for attorney’s fees, Ms. Davis

requested an evidentiary hearing in the alternative if the court entered an award in

excess of $1,200. But these requests did not comply with the requirement of

Fed. R. Civ. P. 7(b)(1) and D.C. Colo. L. Civ. R. 7.1(d) that motions be made in

separate documents. Nor did they comply with the Rule 7(b)(1)(B) requirement that

the motions “state with particularity the grounds for seeking the order.” Because

Ms. Davis did not follow these rules, we cannot say that the district court abused its

discretion in not allowing discovery or an evidentiary hearing. See Robinson v. City

of Edmond, 160 F.3d 1275, 1286 (10th Cir. 1998) (recognizing district court’s

decision regarding holding evidentiary hearing is reviewed for abuse of discretion);

Motley v. Marathon Oil Co., 71 F.3d 1547, 1550 (10th Cir. 1995) (entrusting

discovery matters to district court’s discretion).

                               Amount of Fees Awarded

      Ms. Davis argues that the district court abused its discretion by not considering

the relevant factors set forth in Robinson, 160 F.3d at 1281, to determine the

reasonableness of the award of fees. Also, she faults the court for not determining

the reasonableness of the number of hours claimed by Ms. King, especially since


                                          - 10 -
Ms. King admitted her unfamiliarity with ethics law, yet she sought fees for all of the

work she performed and the court did not reduce Ms. King’s hourly rate due to her

lack of knowledge.

      We conclude that the district court did not abuse its discretion. Garrick,
888 F.2d at 690 (reviewing award of attorney’s fees for abuse of discretion). The

primary area of substantive law was employment, not ethics, law. As the district

court found, much of the ethics issues were related to the EEOC retaliation charges.

But, also as the court found, any work specifically related to ethics proceedings and

not related to the EEOC proceedings should not be included in the award of

attorney’s fees. Cf. In re Estate of Benney, 790 P.2d 319, 323 (Colo. 1990) (stating

that lien includes fees incurred to obtain judgment, but does not include fees for legal

work not related to judgment). Thus, it was within the district court’s discretion to

make the 20% reduction, and the court “adequately explained its reasons for so

doing.” Iqbal v. Golf Course Superintendents Ass’n of Am., 900 F.2d 227, 228

(10th Cir. 1990).

                                    CONCLUSION

      The judgment of the district court is affirmed.

                                                  Entered for the Court


                                                  Monroe G. McKay
                                                  Circuit Judge




                                         - 11 -